Citation Nr: 0125644	
Decision Date: 10/31/01    Archive Date: 11/05/01	

DOCKET NO.  00-25 356	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury, including postoperative 
residuals of a ruptured lumbar disc.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative changes of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant served in the Mississippi Army National Guard 
from November 1971 to November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  A February 1998 Board decision denied service connection 
for residuals of a back injury with lumbar disc rupture and 
surgery and degenerative changes of the cervical spine on the 
basis that the appellant had no verified active duty, active 
duty for training, or inactive duty training, during April 
1977.

2.  Evidence received since the February 1998 Board decision 
does not bear directly and substantially on the matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The February 1998 Board decision is final; new and 
material evidence has not been received and the claim of 
entitlement to service connection for residuals of a low back 
injury, including postoperative residuals of a ruptured 
lumbar disc is not reopened.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5108, 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

2.  The February 1998 Board decision is final; new and 
material evidence has not been received and the claim of 
entitlement to service connection for degenerative changes of 
the cervical spine is not reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5108, 7104(b); 38 C.F.R. § 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  See also 
recently published regulations at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The changes to 38 C.F.R. 
§ 3.156(a) (defining new and material evidence), the second 
sentence of 38 C.F.R. § 3.159(c) (application of the duty to 
assist in reopening a claim) and 38 C.F.R. § 3.159(c)(4)(iii) 
(medical examination or opinion only after new and material 
evidence is presented) are effective prospectively for claims 
filed on or after August 29, 2001.  The appellant's claim to 
reopen was filed prior to August 29, 2001.  

Subsequent to the February 1998 Board decision the appellant 
has submitted additional evidence, including testimony at a 
personal hearing in July 2001, statements, affidavits, and 
personnel records relating to the appellant's service in the 
Mississippi Army National Guard.  There is no indication that 
any additional evidence exists regarding the nature of the 
appellant's service performed in April 1977 with the 
Mississippi Army National Guard.  The appellant and his 
representative have been provided with a statement of the 
case notifying them of the evidence necessary to reopen his 
claim, the evidence considered, and the reasons for denial.  
The Board concludes that the VA has complied with the VCAA 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  Therefore, the Board may now proceed, without 
prejudice to the appellant, to decide the issues on appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The February 1998 Board decision denied the appellant's 
claims of entitlement to service connection for residuals of 
a back injury, including postoperative residuals of a 
ruptured lumbar disc, and degenerative changes of the 
cervical spine on the basis that the appellant has no 
verified active duty, active duty for training, or inactive 
duty training during April 1977, the time frame that the 
appellant alleges he injured his back during inactive duty 
training.  

Prior to the Board's February 1998 decision the record 
included personnel records, received from the Mississippi 
National Guard, indicating, inter alia, that the appellant 
had been a member of the Mississippi National Guard from 
November 2, 1976, to November 1, 1977.  During this time he 
had received points for various duty.

The record also contained a November 1995 statement from 
M. R. Edgil, a private chiropractor, indicating that he had 
seen the appellant in the last week of April 1977 due to an 
accidental fall the appellant had sustained while on active 
duty with the Mississippi National Guard.  

Also of record were multiple affidavits indicating that the 
affiants were familiar with the appellant and knew of a back 
injury he sustained while on active duty training with the 
National Guard in 1977.

Subsequent to the February 1998 Board decision additional 
evidence has been submitted, including service personnel 
records indicating that the appellant was present for 
training on April 17 and 18, 1977.  Affidavits have also been 
submitted from an individual who was the former commander of 
the battalion to which the appellant was assigned during his 
service in the Mississippi Army National Guard in April 1977.  
The affidavit indicates that the appellant sustained a back 
injury during the weekend of April 17 and 18, 1977, a 
training date for the appellant's unit.  

The appellant has also offered testimony indicating that he 
was present, in April 1977, for training with his unit in the 
Mississippi Army National Guard.  He has also offered 
additional medical evidence relating to treatment and care he 
received for his back subsequent to April 1977.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Active duty 
includes any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
1991).

The term active duty means full-time duty in the Armed 
Forces, other than active duty for training.  38 U.S.C.A. 
§ 101(21) (West 1991).  The term active duty for training 
means full-time duty in the Armed Forces performed by 
Reserves for training purposes.  In the case of members of 
the Army National Guard or Air National Guard of any State, 
full-time duty under §§ 316, 502, 503, 504, or 505 of 
Title 32, or the prior corresponding provisions of law, 
constitutes active duty for training.  38 U.S.C.A. § 101(22) 
(West 1991).  The term inactive duty training means that in 
the case of a member of the Army National Guard or Air 
National Guard of any State, duty (other than full-time duty) 
under §§ 316, 502, 503, 504, or 505 of Title 32, or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 
1991).

If a claim for service connection was previously denied, an 
appellant must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
appellant has presented new and material evidence.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was 
noted that while "not every piece of new evidence is 
'material'; we are concerned however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of an appellant's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  

With consideration that the reason for the Board's denial in 
February 1998 was that the record did not establish that the 
appellant had any active service, inactive duty for training, 
or active duty for training during April 1977, as these terms 
are defined by 38 U.S.C.A. § 101.  The additional evidence 
submitted does not provide any information indicating that 
the appellant was on active duty in April 1977 or that he was 
on active duty for training or inactive duty training, as 
these terms are defined by 38 U.S.C.A. § 101(22)(23) in the 
case of a member of the Army National Guard.  Thus, the Board 
concludes that the evidence is new because it provides 
additional information regarding the appellant's attendance 
at training during April 1977, but it is not material because 
it does not provide a more complete picture of the 
circumstances surrounding whether the appellant was 
participating in inactive duty training or active duty 
training as those terms are defined in 38 U.S.C.A. 
§ 101(22)(23).  In this regard, this additional evidence does 
not provide any indication that the appellant's service in 
the Mississippi Army National Guard, in April 1977, was duty 
under §§ 316, 502, 503, 504, or 505 of Title 32 or the prior 
corresponding provisions of law.  Therefore, this evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for residuals of a low back injury, including 
postoperative residuals of a ruptured lumbar disc is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim of entitlement to service connection 
for degenerative changes of the cervical spine is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

